Citation Nr: 1519587	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-21 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to the service-connected right elbow and shoulder disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1967 and from August 8, 1990 to August 12, 1990.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied service connection for a cervical spine strain.  The Veteran requested reconsideration of his claim for service connection for a cervical spine disabling in a statement received at the RO in September 2009.  In a November 2009 rating decision, the RO determined that the Veteran had not submitted new and material evidence to reopen a previously denied claim.  

The Veteran submitted a notice of disagreement to the December 2009 rating decision in November 2009, still within the appeal period following the December 2008 rating decision.  Despite this, the RO issued a Statement of the Case (SOC) in August 2013 continuing to find that new and material evidence had not been received to reopen the previously denied claim of service connection for a cervical spine disability.  The Veteran perfected his appeal as to this issue with the submission of a VA Form 9, substantive appeal to the Board, in August 2013.  

Because the Veteran submitted correspondence specifically disagreeing with the December 2008 rating decision in November 2009 (still within the one-year appeal period after the December 2008 rating decision), such submission kept the December 2008 rating decision from becoming final.  See Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  Therefore, the issue on appeal is recharacterized as entitlement to service connection for a cervical spine disability.  38 C.F.R. § 3.156(b).  

In April 2014, the Veteran testified at a personal hearing at VA's Central Office in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claim and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The medical evidence establishes that the Veteran's cervical spine disorder cannot be satisfactorily disassociated from the in-service accident which also resulted in injury to the right shoulder and right elbow.  


CONCLUSION OF LAW

Resolving any doubt in the Veteran's favor, a cervical spine disability was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.10 , 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a cervical spine disorder.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

The Veteran maintains that he injured his right side during service, which resulted in injury to his right elbow, right shoulder and neck.  Service connection was established for the right elbow disability and the right shoulder disability, but the RO denied the claim of service connection for a cervical spine disability based, in part, on a VA opinion obtained from a VA examination in September 2008.  

The September 2008 VA examiner noted pain with motion of the neck, and found that the Veteran had straightening of the cervical spine consistent with muscle spasm.  The examiner observed weakness and decreased strength of the right upper extremity.  The diagnosis was chronic strain with spasm of the cervical spine with no evidence of degenerative changes and minimal loss of range of motion.  The examiner opined that the Veteran's neck condition was unrelated to his right elbow and shoulder disabilities because shoulder tendinitis and elbow epicondylitis have not been shown to contribute to the development of neck strain, and, there was no osseous pathology in the shoulder or elbow.  The examiner concluded that the Veteran's neck condition was not caused by or the result of right shoulder tendinitis or the right elbow epicondylitis.

After the RO issued the December 2008 rating decision denying his claim, the Veteran submitted private evidence consisting of the following:

* A March 2008 treatment record from the Orthopaedic Specialists of Frederick indicating that the Veteran has x-ray evidence of mild degenerative changes of the cervical spine at C5-6.  

* A January 2009 opinion from Dr. W.C., MD, one of the Veteran's treating physicians from Johns Hopkins.  Dr. W.C. noted that the Veteran had "definite osteoarthritis in the right elbow, and also had cervical spine degenerative changes, with additional degenerative changes in the right shoulder.  Dr. W.C. opined that from a medical perspective, it was very probable that the right neck pain is a direct continuation and complication of the in-service injury that initially resulted in right elbow pain, and then shoulder pain and the current arthritis in these areas. 

* An August 2009 opinion from J.G., a physician's assistant at the Orthopaedic Specialists of Frederick.  J.G. indicated that recent MRI was obtained of the Veteran's cervical spine showing degenerative disease and osteophytes, predominantly at the C4-5 level.  J.G. opined that "it is very possible" that the degenerative disease in the Veteran's neck and shoulder could be a complication of his original [in-service elbow] injury, particularly because the problems are limited to the right side.

The Veteran was afforded another VA examination in September 2009.  The examiner agreed that the Veteran had a diagnosis of degenerative arthritis of the cervical spine, but nonetheless opined that the cervical spine disability was less likely as not caused by or a result of the service-connected right elbow and right shoulder conditions.  The examiner found that the cervical spine disability was independent of his service-connected right shoulder and elbow disabilities.  The examiner reasoned that the onset of pain was recent, arthritis develops after years of wear and tear or stress on the joint/spine (not consistent with onset of symptoms) and many patients have arthritis of the cervical spine without any complaints.  

In response to the examiner's opinion, the Veteran submitted the following additional medical evidence to support his claim:  

* An October 2010 memorandum from Dr. W.C.  In his professional opinion, Dr. W.C. opined that it was more likely than not that the degenerative disease in the Veteran's neck and right shoulder is a complication of his original in-service injury.

* An October 2010 memorandum from J.G.  J.G. noted that x-rays and MRI of the cervical spine confirmed degenerative disease and osteophytes, predominantly at the C4-C7 level.  J.G. opined that it was more likely than not that the degenerative disease in the Veteran's neck and shoulder could be a complication of his original in-service injury.  

* An October 2010 opinion from the Veteran's chiropractor.  S.L., D.C. opined that the Veteran's 1990 in-service injury more likely than not was a contributing factor to the degenerative changes (degenerative disc disease in the cervical and lumbar spine) resulting in his current symptoms.

* A November 2010 lay statement from a witness to the in-service injury in 1990.  The lay statement comes from the loading chief of the aircraft in which the accident in question took place.  He explained that the Veteran's entire right side was affected by the accident, as his right shoulder, right elbow and head "were thrust fast and hard" against the side rail of the aircraft.  He thought at first that the Veteran had been killed by the impact because he did not think that anyone could survive that type of injury (the impact of a 1200 pound tow bar that fell on the Veteran and flung him forward and then backward and then landed on him).  

* A December 2010 CT scan of the cervical spine revealed a mild disc space narrowing and mild posterior osseous ridging mildly narrowing the spinal canal at C4-C5.  There was also minimal bilateral fact arthropathy.  At C5-C6, there was a small endplate osteophyte formation.  At C6-C7, there was endplate osteophyte formation which was greater on the right side.  There was also probably disc bulge at that level resulting in mild to moderate right lateral recess and central canal stenosis.  

* A December 2010 MRI study.  This revealed findings that were more severe on the right side, including a right paracentral disc protrusion at C5-6 and a larger right paracentral disc herniation at C6-C7.  

* Cervical spine treatment records which accompany J.G.'s opinions.  Records from 2008 and 2009 show that the Veteran was reporting pain in the right side of his neck and right shoulder, both of which were getting worse.  

* A December 2010 treatment record from a provider at the Brain and Spine Care of Maryland.  The Veteran presented with arm pain on the right side located at the right posterior neck, right shoulder, and right arm.  The examiner referred to the MRI which showed C6-7 HNP (herniation) and a CT scan which showed calcification on the C6-7 HNP.  His pain could be explained by the disc herniation and due to the calcification, the injury more likely than not resulting from the in-service injury.  

* An addendum opinion from J.G. received in April 2014.  J.G. once again reviewed the Veteran's claims file and indicated that the previous opinion remained the same; it was more likely than not that the Veteran's injuries are the result of the 1990 in-service accident.  

* An April 2014 opinion from W.C., MD of Johns Hopkins.  Dr. C reviewed the Veteran's civilian, military and VA medical records, and continued to conclude that it is more likely than not that the Veteran's military service is responsible for his current medical issues, including his spinal problem with disc C4, C5, C6 and C7.  Dr. C reasoned that there have been no other injuries to the Veteran's right elbow, right shoulder, or spine, except as documented in 1990.  Dr. C noted a diagnosis of degeneration of cervical intervertebral disc and indicated that the cervical spondyloarthropathy with right shoulder dysfunction was service-connected.  Dr. C noted the Veteran's reports of pain beginning after the service-connected tow bar injury, and that the Veteran currently has unilateral weakness in the arm without atrophy; a right C5-6 disc protrusion and a large HNP at C6-7 on the right.  Finally, Dr. C opined that the Veteran's HNP was likely incurred in 1990 as a result of the in-service injury, and the Veteran's statement in support of his claim is consistent with his complaints and the imaging.  

In summary, the evidence weighing against the claim consists of the opinions of the VA examiners in September 2008 and September 2009 and the evidence weighing in favor of the claim consists of the private medical opinions summarized above.  The Board finds that the evidence is at least in equipoise as to whether the cervical spine disability is related to the injury in service.  

The September 2009 examiner reasoned that the onset of pain was recent, arthritis develops after years of wear and tear or stress on the joint/spine (not consistent with onset of symptoms) and many patients have arthritis of the cervical spine without any complaints.  However, a gap in time between the initial 1990 injury and the initial complaints of pain does not in and of itself rule out a relationship to service, particularly where, as here, the VA examiner indicated that many patients with cervical spine arthritis have no complaints.  

Moreover, the Board finds compelling and probative the numerous opinions linking the Veteran's current cervical spine disorder to the initial 1990 in-service accident.  Significantly, a medical doctor from Johns Hopkins, and a physician's assistant from an orthopaedic practice both reasoned that the Veteran's symptoms on the right side provide a sound basis for finding that the Veteran's cervical spine disability, as likely as not, resulted from the initial in-service accident in 1990.  In addition, Dr. C pointed out that the Veteran has not had any other injuries to his right neck, shoulder or elbow since that in-service accident in 1990.  

The Veteran testified at his personal hearing in April 2014 that there have been no intervening injuries to justify the right paracentral disc herniation in the cervical spine.  There is no reason to doubt the Veteran's credibility in this regard.  Moreover, the lay statement from November 2010 provides a witness account of the severe nature of the in-service accident, and described what happened to the Veteran.  

The VA examination reports tend to show that there is no pathological relationship between a cervical spine disorder and the Veteran's current shoulder and elbow disabilities.  However, these examiners failed to fully consider the Veteran's particular circumstances as the rationale was limited to the development of cervical spine arthritis and pain that may be associated with it.  The VA examiners did not consider that the Veteran's neck may have been injured at the same time as the right shoulder and elbow.  

The private medical evidence of record has found that, in all likelihood, the cervical spine disability had its onset during service.  

In summary, the medical and other competent and credible evidence of record establishes that it is at least as likely as not that the Veteran's cervical spine disability had its onset during service.  The VA examiners opined against secondary service connection, but they did not fully address the possibility of direct service incurrence.  The private clinicians found a link between the in-service accident and the current cervical spine disability.  The positive opinions of J.G. and W.C., M.D. specifically considered the fact that the Veteran was injured on his right side and that the Veteran has cervical spine symptoms and manifestations on the right side.  The private evidence leaves doubt as to whether the current cervical spine can be disassociated from the initial in-service accident.  As all doubt is resolved in the Veteran's favor, service connection for a cervical spine disability is warranted.  


ORDER

Service connection for a cervical spine disability is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


